DETAILED ACTION
Response to Amendment
The Amendment filed February 1, 2022 has been entered. Claims 1 – 15 and 17 – 21 are pending in the application with claim 16 being cancelled. The remarks and amendment to the claims have overcome the drawing, specification, claim objections and the 112 rejections set forth in the last Non-Final Action mailed September 1, 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation “wherein the first joining contour interacts directly with the second joining contour” in lines 1-2. Claim 21 depends on claim 1. Claim 1 recites (in last three lines) two conditions: condition A: “the first joining contour interacts directly with a second joining contour” and condition B: “the first joining contour interacts indirectly with a second joining contour via a joining element to securely retain the closing body holder in the discharge nozzle”. Claim 21 recites condition A of  claim 1. Thus, claim 21 is indefinite for following reasons:
If claim 1 has condition A, then claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
If claim 1 has condition B, then it is unclear as to how the first joining contour and the second joining contour interacts directly and indirectly at the same time.
Thus, it is suggested to rewrite claim 21 in independent form including all of the limitations of the base claim with only condition A.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4 and 8 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sakakibara et al. (US 2004/0013541 – herein after Sakakibara) in view of Leonov, Vyacheslav (US 2020/0063878 – herein after Leonov).
In reference to claim 1, Sakakibara teaches an electromotive oil pump (10, in fig. 1 and ¶16) for a motor vehicle (i.e. the underlined limitation is an intended use of the electric pump, thus not given any patentable weight as per MPEP 2111.02(II)), comprising (in fig. 1): 
an electric motor (30, see ¶18);
a pump housing (11+13) including an intake nozzle (16) and a discharge nozzle (17);
a pump rotor (18+19, see ¶21) driven by the electric motor arranged in the pump housing; and
a check valve (¶25 and fig. 3) disposed in the discharge nozzle (17).
Sakakibara does not teach a valve spring-free check valve disposed in the discharge nozzle.
However, Leonov teaches a spring-free check valve (in fig. 1; see ¶17) to be used in conjunction with a pump, wherein the spring-free check valve includes:
a spherical closing body (3: circular closing body) disposed in the discharge nozzle (1) arranged movably between a valve seat (2), defining a valve opening (circular opening in seat 2), and a supporting surface (see fig. A below), and
a closing body holder (4), having a cage-like shape (see ¶17), disposed in the discharge nozzle (1) and forming the supporting surface and defining a number of throughflow portions (through holes; see ¶17) and a first joining contour (see fig. A below: labelled “1st”), wherein the first joining contour interacts directly or indirectly with a second joining contour (see fig. A below: labelled “2nd”) defined by the discharge nozzle via a joining element (5: retaining ring) to securely retain the closing body holder in the discharge nozzle (see ¶17).

    PNG
    media_image1.png
    651
    736
    media_image1.png
    Greyscale

Fig. A: Edited fig. 1 of Leonov to show claim interpretation.
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide a valve spring-free check valve  as taught by Leonov instead of a check valve with spring in the discharge nozzle of Sakakibara for the purpose of providing a reliable and energy efficient check valve, as recognized by Leonov (see ¶6).
In reference to claim 2, Sakakibara, as modified, teaches the electromotive oil pump, wherein the closing body holder (4; of Leonov) includes a hollow-cylindrical wall provided with a number of wall portions extending in a longitudinal direction defined by the discharge nozzle and wherein the throughflow portions (through holes) are formed between the number of wall portions [as seen in fig. A above: only one of the through holes can be seen in the disclosed fig. 1 of Leonov; however as per disclosure in ¶17 of Leonov, plural through holes are present and the wall surrounding these through holes meets the limitation of “number of wall portions”].
In reference to claim 4, Sakakibara, as modified, teaches the electromotive oil pump, wherein the closing body holder (4, of Leonov) includes at least one circumferentially closed annular wall portion (outer circumferential wall of the cage 4) that forms the number of wall portions [as discussed above in claim 2, multiple through holes with number of wall portions are present; in fig. A above: one such instance is seen where portion of the outer circumferential wall of the cage 2 forms part of the wall portion that defines a through hole].
In reference to claim 8, Sakakibara, as modified, teaches the electromotive oil pump, wherein the supporting surface of the closing body holder is formed as a centering surface configured to center the spherical closing body (the asserted supporting surface in fig. A above is capable of having the claimed features).
In reference to claim 9, Sakakibara teaches the electromotive oil pump, wherein the pump housing (11+13) includes a housing part (13) that receives the pump rotor (18+19) and a pump flange (11) that forms the discharge nozzle (17).
In reference to claim 10, Sakakibara teaches the electromotive oil pump, wherein (see ¶21) the pump rotor is formed by a gear set (inner rotor 18 and outer rotor 19 forming a gear set) provided with an inner rotor (18), mounted eccentrically in the pump housing (see ¶21, last 6 lines), and an outer rotor (19), mounted centrally in the pump housing, that receives the inner rotor (18).
Claims 1, 3, 5, 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sakakibara et al. (US 2004/0013541 – herein after Sakakibara) in view of Ford, Michael Brent (US 2010/0269928 – herein after Ford).
In reference to claim 1, Sakakibara teaches an electromotive oil pump (10, in fig. 1 and ¶16) for a motor vehicle (i.e. the underlined limitation is an intended use of the electric pump, thus not given any patentable weight as per MPEP 2111.02(II)), comprising (in fig. 1): 
an electric motor (30, see ¶18);
a pump housing (11+13) including an intake nozzle (16) and a discharge nozzle (17);
a pump rotor (18+19, see ¶21) driven by the electric motor arranged in the pump housing; and
a check valve (¶25 and fig. 3) disposed in the discharge nozzle (17).
Sakakibara does not teach a valve spring-free check valve disposed in the discharge nozzle.
However, Ford teaches a spring-free check valve (full check valve assembly can be seen in fig. 11-12) to be used in conjunction with a pump (see abstract, lines 1-2), wherein the spring-free check valve includes:
a spherical closing body (46: circular closing body) disposed in the discharge nozzle (12) arranged movably between a valve seat (36/136/66, in figs. 9-12 or 13 or 14), defining a valve opening (42 in fig. 10 or 142 in fig. 13 or 66C in fig. 14), and a supporting surface (defined by ribs 38, in figs. 9/10 or ribs 138 in fig. 13 or 68 in fig. 14), and
a closing body holder (30: cage in fig. 9/10 or 130 in fig. 13 or 60 in fig. 14), having a cage-like shape, disposed in the discharge nozzle (12) and forming the supporting surface and defining a number of throughflow portions (throughflow portions = annular shaped portion/region in asserted valve seat through which fluid flows + annular shaped portion/region in base 40 in fig. 9/10 or 148 in fig. 13 or 70 in fig. 14 through which fluid flows) and a first joining contour (see fig. B below: contour defined by wall portion of 30/130/60 in circled region), wherein the first joining contour interacts directly or indirectly with a second joining contour defined by the discharge nozzle (see fig. B below: contour defined by wall portion of 12 in circled region) via a joining element (angled hook or lip 44/144 acting as a joining element) to securely retain the closing body holder in the discharge nozzle.

    PNG
    media_image2.png
    498
    818
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    559
    659
    media_image3.png
    Greyscale

Fig. B: Edited fig. 8 of Ford to show claim interpretation.
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide a valve spring-free check valve  as taught by Ford instead of a check valve with spring in the discharge nozzle of Sakakibara for the purpose of providing an improved flow of fluid during pumping operation, as recognized by Ford (see ¶1).
In reference to claim 3, Sakakibara, as modified, teaches the electromotive oil pump, wherein (in Ford) the discharge nozzle (12) defines a throughflow chamber (see fig. B above) extending between the second joining contour (labelled “2nd”) and the valve seat (36/136/66) and the closing body holder (30/130/60) is received by the throughflow chamber and an annular gap (see fig. B above: labelled “g”) is formed between a circumferential wall of the discharge nozzle (12) and the closing body holder (30/130/60).
In reference to claim 5, Sakakibara, as modified, teaches the electromotive oil pump, wherein the closing body holder (30/130/60; of Ford) includes annular bearing contour (38/138/68: ribs) that forms the supporting surface and define throughflow regions (50/150/80) aligned with the throughflow portions (throughflow portions = annular shaped portion/region in asserted valve seat through which fluid flows + annular shaped portion/region in base 40 in fig. 9/10 or 148 in fig. 13 or 70 in fig. 14 through which fluid flows).
In reference to claim 7, Sakakibara, as modified, teaches the electromotive oil pump, wherein an outer circumference the closing body holder includes a latching projection (see fig. B above: labelled “projection”) forming the first joining contour and a circumferential wall of the discharge nozzle (12) defines an undercut edge (see fig. B above) forming the second joining contour.
In reference to claim 9, Sakakibara teaches the electromotive oil pump, wherein the pump housing (11+13) includes a housing part (13) that receives the pump rotor (18+19) and a pump flange (11) that forms the discharge nozzle (17).
In reference to claim 10, Sakakibara teaches the electromotive oil pump, wherein (see ¶21) the pump rotor is formed by a gear set (inner rotor 18 and outer rotor 19 forming a gear set) provided with an inner rotor (18), mounted eccentrically in the pump housing (see ¶21, last 6 lines), and an outer rotor (19), mounted centrally in the pump housing, that receives the inner rotor (18).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sakakibara in view of Leonov further in view of Weiss, Johann (US 4,466,461 – herein after Weiss).
Sakakibara, as modified, teaches the electromotive oil pump with a retaining ring (5, of Leonov).
Circlip is a type of retaining ring. Thus, Chikaoka, as modified, remains silent on a type of the retaining ring.
However, Weiss teaches a retaining ring in the form of circlip (6, see fig. 1 and col. 5, line 55).
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to substitute the generic retaining ring as taught by Leonov in the modified pump of Sakakibara and Leonov with circlip as taught by Weiss in order to obtain the predictable result of securing the cage in the discharge nozzle. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).
Claims 1, 11 – 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sakakibara et al. (US 2004/0013541 – herein after Sakakibara) in view of Westra et al. (US 4,945,947 – herein after Westra).
In reference to claim 1, Sakakibara teaches an electromotive oil pump (10, in fig. 1 and ¶16) for a motor vehicle (i.e. the underlined limitation is an intended use of the electric pump, thus not given any patentable weight as per MPEP 2111.02(II)), comprising (in fig. 1): 
an electric motor (30, see ¶18); a pump housing (11+13) including an intake nozzle (16) and a discharge nozzle (17);
a pump rotor (18+19, see ¶21) driven by the electric motor arranged in the pump housing; and
a check valve (¶25 and fig. 3) disposed in the discharge nozzle (17).
Sakakibara does not teach a valve spring-free check valve disposed in the discharge nozzle.
However, Westra teaches a spring-free check valve (in fig. 1; 10) to be used in conjunction with a pump, wherein the spring-free check valve includes:
a spherical closing body (40: ball) disposed in the discharge nozzle (12) arranged movably between a valve seat (50), defining a valve opening (opening in seat 50 as seen in fig. 1), and a supporting surface (see fig. C below), and
a closing body holder (24+20), having a cage-like shape (as seen in figs. 1, 3 and 4), disposed in the discharge nozzle (12) and forming the supporting surface and defining a number of throughflow portions (30A, 30B) and a first joining contour (see fig. C below: labelled “1st” or alternatively it is an outer circumferential surface of the wall portion in the holder that abuts the stepped portion in 12 in the circled region), 
wherein the first joining contour interacts directly or indirectly with a second joining contour (see fig. C below: labelled “2nd” or alternatively it is a stepped portion in 12 in the circled region that abuts with an outer circumferential surface of the wall portion in the holder) defined by the discharge nozzle via a joining element to securely retain the closing body holder in the discharge nozzle 
[condition A: the first joining contour interacts directly with a second joining contour; condition B: the first joining contour interacts indirectly with a second joining contour via a joining element to securely retain the closing body holder in the discharge nozzle; condition A exists (see col. 3, lines 61-68 and col. 4, lines 1-7 for instance): as seen in fig. C below, the first joining contour interacts directly with the second joining contour].

    PNG
    media_image4.png
    850
    591
    media_image4.png
    Greyscale

Fig. C: Edited fig. 1 of Westra to show claim interpretation.
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide a valve spring-free check valve  as taught by Westra instead of a check valve with spring in the discharge nozzle of Sakakibara for the purpose of providing an improved check valve that is capable of withstanding harsh conditions and being constructed from a minimal number of components, as recognized by Westra (see col. 2, lines 40-43).
In reference to claim 11, Sakakibara teaches an electric oil pump (10, in fig. 1 and ¶16) for a vehicle (i.e. the underlined limitation is an intended use of the electric pump, thus not given any patentable weight as per MPEP 2111.02(II)), comprising (in fig. 1): 
a pump housing (11+13) including a discharge nozzle (17);
a pump rotor (18+19, see ¶21) disposed in the pump housing and configured to be electromotively driven (electric motor 30); and
a check valve (¶25 and fig. 3) disposed in the discharge nozzle (17).
Sakakibara does not teach a spring-less check valve disposed in the discharge nozzle.
However, Westra teaches a spring-less check valve (in figs. 6-7) to be used in conjunction with a pump, wherein the spring-less check valve includes:
a closing body (ball) movable in the discharge nozzle (64), and
a closing body holder (66) disposed in and securely fixed (indirectly) to the discharge nozzle (64) and defining throughflow portions (present but not labelled in embodiment shown in figs. 6-7; however these throughflow portions are labelled in figs. 1, 3 and 4: 30A, 30B) adjoining the closing body (ball) [adjoining is defined as “being in contact at some point or line; located next to another; bordering; contiguous” per dictionary.com].

    PNG
    media_image5.png
    679
    537
    media_image5.png
    Greyscale

Fig. D: Edited fig. 7 of Westra to show claim interpretation.
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide a valve spring-free check valve  as taught by Westra instead of a check valve with spring in the discharge nozzle of Sakakibara for the purpose of providing an improved check valve that is capable of withstanding harsh conditions and being constructed from a minimal number of components, as recognized by Westra (see col. 2, lines 40-43).
In reference to claim 12, Sakakibara, as modified, teaches the electric oil pump, wherein (in fig. 1 of Sakakibara) the pump housing (11+13) includes an intake nozzle (16) communicatively connected to the discharge nozzle (17) to communicate a medium (i.e. fluid/oil) from the intake nozzle to the discharge nozzle, wherein the pump housing (of Sakakibara) including a valve seat (see fig. D above) defining a valve opening (as seen in figs. 6-7 of Westra or see fig. D above), wherein the closing body holder (66) includes an upper annular wall portion (labelled “U” in fig. D above) and a lower annular wall portion (labelled “L” in fig. D above) that lies along the valve seat.
In reference to claim 13, Sakakibara, as modified, teaches the electric oil pump, wherein (in view of  fig. D above) the closing body holder (66) includes a number of walls (see figs. 3, 4 of Westra for instance: wall portions that circumferentially present between throughflow portions 30A, 30B; these wall portions are not labelled but present in the embodiment of the valve shown in figs. 6-7 of Westra) extending between the upper and lower annular wall portions and spaced apart from one another to form the throughflow portions.
In reference to claim 21, Sakakibara, as modified, teaches the electromotive oil pump, wherein the first joining contour interacts directly with the second joining contour (as seen in fig. C above).
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sakakibara et al. (US 2004/0013541 – herein after Sakakibara) in view of Downing, Todd R. (US 4,615,440 – herein after Downing) and Jones et al. (US 3,721,425 – herein after Jones). 
In reference to claim 14, Sakakibara teaches an electric oil pump (10, in fig. 1 and ¶16) for a motor vehicle (i.e. the underlined limitation is an intended use of the electric pump, thus not given any patentable weight as per MPEP 2111.02(II)), comprising (in fig. 1): 
a pump housing (11+13) defining a flow channel (see fig. E below);
a discharge nozzle (see fig. E below) extending from the housing and configured to receive oil from the flow channel, wherein the discharge nozzle includes an inner periphery provided with a first contoured edge (see fig. E below: labelled “1st”; multiple “1st” edges present);
a ball (22b) disposed between the flow channel and the discharge nozzle (left end of the flow channel and right end of the discharge nozzle for instance in view of fig. E below);
a cage (22d) disposed in the discharge nozzle and including an outer periphery provided with a second contoured edge (see fig. E below: labelled “2nd”; multiple “2nd” edges present).

    PNG
    media_image6.png
    820
    1431
    media_image6.png
    Greyscale

Fig. E: Edited figs. 1 and 3 of Sakakibara to show claim interpretation.
Sakakibara does not teach a circlip sandwiched between the first and second contoured edges configured to secure the cage within the discharge nozzle.
However, Downing teaches a valve assembly with a ball valve (28) and cage (18), wherein a retaining ring is sandwiched between the first (defined by groove 33 on body/cage 18) and second (defined by groove on 34) contoured edges configured to secure the cage (18) within the discharge nozzle (34).
Circlip is a type of retaining ring. This type of retaining ring is known in the art and is further taught by Jones (see col. 2, lines 28-31).
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide a retaining ring as taught by Downing in the form of circlip as taught by Jones by providing corresponding grooves on the cage and discharge nozzle in the pump of Sakakibara for the purpose of preventing any axial displacement of the cage due to fluid pressure during the operation of the pump.
In reference to claim 15, Sakakibara, as modified, teaches the electric oil pump, wherein the first contoured edge is formed by a first annular groove (the first contoured edge in the modified pump would now be a provided groove on the outer circumferential wall of the cage of Sakakibara for the retaining ring or circlip) and the second contoured edge is formed by a second annular groove (the second contoured edge in the modified pump would now be a provided groove on the inner circumferential wall of the nozzle of Sakakibara for the retaining ring or circlip).
Claims 14, 15 and 17 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sakakibara et al. (US 2004/0013541 – herein after Sakakibara) in view of Frasch et al. (DE 102005055360 – herein after Frasch) and Jones et al. (US 3,721,425 – herein after Jones). 
In reference to claim 14, Sakakibara teaches an electric oil pump (10, in fig. 1 and ¶16) for a motor vehicle (i.e. the underlined limitation is an intended use of the electric pump, thus not given any patentable weight as per MPEP 2111.02(II)), comprising (in fig. 1): 
a pump housing (11+13) defining a flow channel (see fig. E above);
a discharge nozzle (see fig. E above) extending from the housing and configured to receive oil from the flow channel, wherein the discharge nozzle includes an inner periphery provided with a first contoured edge (see fig. E above);
a ball (22b) disposed between the flow channel and the discharge nozzle;
a cage (22d) disposed in the discharge nozzle and including an outer periphery provided with a second contoured edge (see fig. E above).
Sakakibara does not teach a circlip sandwiched between the first and second contoured edges configured to secure the cage within the discharge nozzle.
However, Frasch teaches a valve assembly (in fig. 4) with a ball valve (43) and cage (45), wherein a snap/retaining ring (29) is sandwiched between the first (portion of groove 31 on body/cage 45) and second (portion of groove 31 on nozzle 1) contoured edges configured to secure the cage (45) within the discharge nozzle (1).
Circlip is a type of retaining ring. This type of retaining ring is known in the art and is further taught by Jones (see col. 2, lines 28-31).
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide a spring-free check valve with retaining ring as taught by Frasch instead of a check valve with spring in the discharge nozzle of Sakakibara for the purpose of (a) providing an improved check valve that is capable of being used at high pressures and whose service life is long event with high switching frequencies and being constructed from a minimal number of components, as recognized by Frasch (see ¶4 of translation); and/or providing a check-valve that has reduced space requirement and reduced production costs, as recognized by Frasch (see ¶17 of translation). 
Furthermore, it would have been obvious to the person of ordinary skill in the art to substitute the retaining ring in the valve assembly of Frasch with circlip as taught by Jones  in order to obtain the predictable result of securing the cage in the discharge nozzle. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007)
In reference to claim 15, Sakakibara, as modified, teaches the electric oil pump, wherein the first contoured edge is formed by a first annular groove (portion of groove 31 on body/cage 45 in fig. 4 of Frasch) and the second contoured edge is formed by a second annular groove (portion of groove 31 on the nozzle in fig. 4 of Frasch).
In reference to claim 17, Sakakibara, as modified, teaches the electric oil pump, wherein (see fig. F below) the cage (45; of Frasch) includes an upper annular wall (labelled “U”), a lower annular wall (labelled “L”), and a number of walls (labelled “W”) extending therebetween and spaced apart from one another to define throughflow portions (53, in fig. 4 of Frasch) configured to facilitate a flow of the oil through the discharge nozzle.

    PNG
    media_image7.png
    455
    694
    media_image7.png
    Greyscale

Fig. F: Edited fig. 4 of Frasch to show claim interpretation.
In reference to claim 18, Sakakibara, as modified, teaches the electric oil pump, wherein the inner periphery of the discharge nozzle is provided with an undercut edge (see fig. F above: labelled “u.e.”) and at least one of the walls of the number of walls (labelled “W”) includes a stepped portion (see fig. F above: labelled “s.p.”) that engages the undercut edge, wherein at least one of the walls of the number of walls (“W”) is hollow (holes 53 being present in walls “W”).
In reference to claim 19, Sakakibara, as modified, remains silent on the electric oil pump, wherein the cage is elastically deformable (to some extent) transversely to a longitudinal direction of the discharge nozzle {when the ball 43 contacts surface “s” (shown in fig. F above) of the strut/cage/grid like wall portions of the cage}.
In reference to claim 20, Sakakibara, as modified, teaches the electric oil pump, wherein portions of a wall of the number of walls (“W”) are spaced apart from a portion of the inner periphery of the discharge nozzle to form an annular gap (labelled “g” in fig. F above).
Claims 1, 2, 4 and 8 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chikaoka, Takayuki (US 2016/0076539 – herein after Chikaoka) in view of Leonov, Vyacheslav (US 2020/0063878 – herein after Leonov).
In reference to claim 1, Chikaoka teaches an electromotive oil pump (10, in fig. 1) for a motor vehicle (i.e. the underlined limitation is an intended use of the electric pump, thus not given any patentable weight as per MPEP 2111.02(II)), comprising (in fig. 3): 
an electric motor (in electric motor section 10A, see ¶30); 
a pump housing (20) including an intake nozzle (section in pump cover 34 that defines suction port 38 – herein after referred as “38”) and a discharge nozzle (section in pump cover 34 that defines discharge port 36 – herein after referred as “36”); and
a pump rotor (12+14, see ¶29) driven by the electric motor (see ¶30) arranged in the pump housing (20). 
Chikaoka remains silent on a valve spring-free check valve disposed in the discharge nozzle.
However, Leonov teaches a spring-free check valve (in fig. 1; see ¶17) to be used in conjunction with a pump, wherein the spring-free check valve includes:
a spherical closing body (3: circular closing body) disposed in the discharge nozzle (1) arranged movably between a valve seat (2), defining a valve opening (circular opening in seat 2), and a supporting surface (see fig. A above), and
a closing body holder (4), having a cage-like shape (see ¶17), disposed in the discharge nozzle (1) and forming the supporting surface and defining a number of throughflow portions (through holes; see ¶17) and a first joining contour (see fig. A above: labelled “1st”), wherein the first joining contour interacts directly or indirectly with a second joining contour (see fig. A above: labelled “2nd”) defined by the discharge nozzle via a joining element (5: retaining ring) to securely retain the closing body holder in the discharge nozzle (see ¶17).
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide a reliable and energy efficient check valve as taught by Leonov in the discharge nozzle of Chikaoka for the purpose of preventing a reverse flow of the fluid during operation of the pump.
In reference to claim 2, Chikaoka, as modified, teaches the electromotive oil pump, wherein the closing body holder (4; of Leonov) includes a hollow-cylindrical wall provided with a number of wall portions extending in a longitudinal direction defined by the discharge nozzle and wherein the throughflow portions (through holes) are formed between the number of wall portions [as seen in fig. A above: only one of the through holes can be seen in the disclosed fig. 1 of Leonov; however as per disclosure in ¶17 of Leonov, plural through holes are present and the wall surrounding these through holes meets the limitation of “number of wall portions”].
In reference to claim 4, Chikaoka, as modified, teaches the electromotive oil pump, wherein the closing body holder (4, of Leonov) includes at least one circumferentially closed annular wall portion (outer circumferential wall of the cage 4) that forms the number of wall portions [as discussed above in claim 2, multiple through holes with number of wall portions are present; in fig. A above: one such instance is seen where portion of the outer circumferential wall of the cage 2 forms part of the wall portion that defines a through hole].
In reference to claim 8, Chikaoka, as modified, teaches the electromotive oil pump, wherein the supporting surface of the closing body holder is formed as a centering surface configured to center the spherical closing body (the asserted supporting surface in fig. A above is capable of having the claimed features).
In reference to claim 9, Chikaoka teaches the electromotive oil pump, wherein the pump housing (20) includes a housing part (22) that receives the pump rotor (12) and a pump flange (34) that forms the discharge nozzle.
In reference to claim 10, Chikaoka teaches the electromotive oil pump, wherein (see ¶30) the pump rotor is formed by a gear set (inner rotor 12 and outer rotor 14 forming a gear set) provided with an inner rotor (12), mounted eccentrically in the pump housing (see ¶54: inner rotor 12 is coupled with rotor 16 of the motor which is mounted eccentrically), and an outer rotor (14), mounted centrally in the pump housing, that receives the inner rotor (12).
Claims 1, 3, 5, 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chikaoka, Takayuki (US 2016/0076539 – herein after Chikaoka) in view of Ford, Michael Brent (US 2010/0269928 – herein after Ford).
In reference to claim 1, Chikaoka teaches an electromotive oil pump (10, in fig. 1) for a motor vehicle (i.e. the underlined limitation is an intended use of the electric pump, thus not given any patentable weight as per MPEP 2111.02(II)), comprising (in fig. 3): 
an electric motor (in electric motor section 10A, see ¶30); 
a pump housing (20) including an intake nozzle (section in pump cover 34 that defines suction port 38 – herein after referred as “38”) and a discharge nozzle (section in pump cover 34 that defines discharge port 36 – herein after referred as “36”); and
a pump rotor (12+14, see ¶29) driven by the electric motor (see ¶30) arranged in the pump housing (20); and 
Chikaoka remains silent on a valve spring-free check valve disposed in the discharge nozzle.
However, Ford teaches a spring-free check valve (full check valve assembly can be seen in fig. 11-12) to be used in conjunction with a pump (see abstract, lines 1-2), wherein the spring-free check valve includes:
a spherical closing body (46: circular closing body) disposed in the discharge nozzle (12) arranged movably between a valve seat (36/136/66, in figs. 9-12 or 13 or 14), defining a valve opening (42 in fig. 10 or 142 in fig. 13 or 66C in fig. 14), and a supporting surface (defined by ribs 38, in figs. 9/10 or ribs 138 in fig. 13 or 68 in fig. 14), and
a closing body holder (30: cage in fig. 9/10 or 130 in fig. 13 or 60 in fig. 14), having a cage-like shape, disposed in the discharge nozzle (12) and forming the supporting surface and defining a number of throughflow portions (throughflow portions = annular shaped portion/region in asserted valve seat through which fluid flows + annular shaped portion/region in base 40 in fig. 9/10 or 148 in fig. 13 or 70 in fig. 14 through which fluid flows) and a first joining contour (see fig. B above: contour defined by wall portion of 30/130/60 in circled region), wherein the first joining contour interacts directly or indirectly with a second joining contour defined by the discharge nozzle (see fig. B above: contour defined by wall portion of 12 in circled region) via a joining element (angled hook or lip 44/144 acting as a joining element) to securely retain the closing body holder in the discharge nozzle.
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide a check valve as taught by Ford in the discharge nozzle of Chikaoka for the purpose of preventing a reverse flow of the fluid during operation of the pump.
In reference to claim 3, Chikaoka, as modified, teaches the electromotive oil pump, wherein (in Ford) the discharge nozzle (12) defines a throughflow chamber (see fig. B above) extending between the second joining contour (labelled “2nd”) and the valve seat (36/136/66) and the closing body holder (30/130/60) is received by the throughflow chamber and an annular gap (see fig. B above: labelled “g”) is formed between the circumferential wall of the discharge nozzle (12) and the closing body holder (30/130/60).
In reference to claim 5, Chikaoka, as modified, teaches the electromotive oil pump, wherein the closing body holder (30/130/60; of Ford) includes annular bearing contour (38/138/68: ribs) that forms the supporting surface and define throughflow regions (50/150/80) aligned with the throughflow portions (throughflow portions = annular shaped portion/region in asserted valve seat through which fluid flows + annular shaped portion/region in base 40 in fig. 9/10 or 148 in fig. 13 or 70 in fig. 14 through which fluid flows).
In reference to claim 7, Chikaoka, as modified, teaches the electromotive oil pump, wherein an outer circumference the closing body holder includes a latching projection (see fig. B above: labelled “projection”) forming the first joining contour and a circumferential wall of the discharge nozzle (12) defines an undercut edge (see fig. B above) forming the second joining contour.
In reference to claim 9, Chikaoka teaches the electromotive oil pump, wherein the pump housing (20) includes a housing part (22) that receives the pump rotor (12) and a pump flange (34) that forms the discharge nozzle.
In reference to claim 10, Chikaoka teaches the electromotive oil pump, wherein (see ¶30) the pump rotor is formed by a gear set (inner rotor 12 and outer rotor 14 forming a gear set) provided with an inner rotor (12), mounted eccentrically in the pump housing (see ¶54: inner rotor 12 is coupled with rotor 16 of the motor which is mounted eccentrically), and an outer rotor (14), mounted centrally in the pump housing, that receives the inner rotor (12).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chikaoka in view of Leonov further in view of Weiss, Johann (US 4,466,461 – herein after Weiss).
Chikaoka, as modified, teaches the electromotive oil pump with a retaining ring (5, of Leonov).
Circlip is a type of retaining ring. Thus, Chikaoka, as modified, remains silent on a type of the retaining ring.
However, Weiss teaches a retaining ring in the form of circlip (6, see fig. 1 and col. 5, line 55).
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to substitute the generic retaining ring as taught by Leonov in the modified pump of Chikaoka and Leonov with circlip as taught by Weiss in order to obtain the predictable result of securing the cage in the discharge nozzle. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007)
Response to Arguments
The arguments filed February, 2022 with respect to independent claim 1 have been fully considered but they are not found to be persuasive.
Argument: ‘Claim 1 now recites “An electromotive oil pump for a motor vehicle.” Leonov is pump used in petroleum production. Leonov in this context aims at the design of a non-return valve used in suction rods (so-called horse-head pumps or centrifugal pumps). However, such pumps are always designed to pump liquids with a high content of mechanical impurities. The skilled artisan would therefore not refer to Leonov for motor vehicle oil pumps, which are designed to pump a different fluid. Leonov is therefore non-analogous prior art as it is not in the same field of endeavor (automotive) and is does not solve the particular problem of claim 1 (pumping automotive engine oil). As such, amended claim 1 is patentable.’ & ‘Ford is similar to Leonov in that it relates to pumps for the oil-and-gas industries. The pump of Ford is for extracting oil from the soil. Ford is non-analogous prior art for at least the same reasons as Leonov.’
Claim 1 as amended in the preamble still implies an intended use of an electromotive oil pump. Thus, not given any patentable weight as per MPEP 2111.02(II). Furthermore, it is to be noted that Chikaoka (a primary reference) teaches an electromotive oil pump for a motor vehicle (see ¶6).
In response to applicant's argument that “Leonov” and “Ford” are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). 
In this case, applicant is looking (see ¶5 of the specification) to provide a valve in a pump that is used to pump oil (which is a liquid). Leonov teaches a valve to be used with a pump that is used to pump liquids with a high content of mechanical impurities (see ¶1). Ford teaches a valve to be used in a pumping apparatus that is used to pump fluid (see ¶2, ¶31: fluid from beneath the earth’s surface which can be oil). Thus, the references of Leonov and Ford are within applicant’s field of endeavor. It is to be noted that the formation fluid in Leonov could be oil as evidenced in Ford.
The arguments filed February, 2022 with respect to independent claims 11 and 14 have been fully considered but they are moot. The amendment to independent claim 11 and 14 changed the scope of the claim. As a result, new ground(s) of rejection is made in view of newly found prior arts of Sakakibara, Westra and Frasch.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

/CHIRAG JARIWALA/Examiner, Art Unit 3746